DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-17 in the reply filed on 6/29/2021 is acknowledged.  Claims 18-25 have been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, although the closest prior art of record (such as Sutardja (US 20170237812 A1), Woods et al., (US 20150106130 A1), and Suh et al., (US 20130046982 A1)) teaches One or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause: identifying a public cloud user account of a user for using a public cloud service.
obtaining information, by an application from a public cloud service, indicating a preapproval for binding (a) the public cloud user account and (b) a personal cloud user account of the user for using a personal cloud device; transmitting, by the application to the personal cloud device, a request to bind the public cloud user account and the personal cloud user account, the request to bind comprising an identifier associated with the public cloud user account; obtaining, by the application, a confirmation indicating that a binding between the public cloud user account and the personal cloud user account has been generated in response to the request to bind; wherein the binding is a criterion for sharing data, that is (a) stored on the personal cloud device and (b) associated with the personal cloud user account, from the public cloud user account to a second public cloud user account of a second user for using the public cloud service in view of other limitations of the independent claims.
Regarding Claim 11, although the closest prior art of record (such as Sutardja (US 20170237812 A1), Woods et al., (US 20150106130 A1), and Suh et al., (US 20130046982 A1)) teaches One or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause: identifying a public cloud user account of a user for using a public cloud service.
However, none of the prior art, alone or in combination teaches determining that the public cloud user account is pre-approved to bind to a personal cloud user account of the user for using a personal cloud device; generating a first credential; transmitting, to a client device, (a) information indicating that the public cloud user account is pre-approved to bind to the personal cloud user account and (b) the first credential; receiving, from the personal cloud device, (a) a verification that the public cloud user account is pre-approved to bind to the personal cloud user account and (b) a second credential; determining whether there is a match between the first credential and the second credential; responsive to determining that there is the match between the first credential and the second credential: storing information indicating a binding between the public cloud user account and the personal cloud user account; wherein the binding is a criterion for sharing data, that is (a) stored on the personal cloud device and (b) associated with the personal cloud user account, from the public cloud user account to a second public cloud user account of a second user for using the public cloud service in view of other limitations of the independent claims.
Regarding Claim 15, none of the prior art, alone or in combination teaches One or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause: receiving a first request to bind a public cloud user account for using a public cloud service and a personal cloud user account for using a personal cloud device; responsive to determining that the public cloud user account is approved to bind to the personal cloud user account: transmitting, to the public cloud service, a verification indicating that the public cloud user account and the personal cloud user account are approved to be bound; responsive to obtaining, from the public cloud service, a confirmation indicating that the public cloud service has stored a first set of information indicating a binding between the public cloud user account and the personal cloud user account: storing, on a data repository associated with the personal cloud device, a second set of information indicating the binding between the public cloud user account and the personal cloud user account; wherein the binding is a criterion for sharing data, that is (a) stored on the personal cloud device and (b) associated with the personal cloud user account, from the public cloud user account to a second public cloud user account of a second user for using the public cloud service in view of other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923.  The examiner can normally be reached on M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497